 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   Patricia Brooks Bennett,         )               SACV 17-01783 JVS (KESx)
                                      )
11                                    )               ORDER OF DISMISSAL UPON
                Plaintiff,            )
12                                    )               SETTLEMENT OF CASE
          v.                          )
13                                    )
     Magellan Behavioral Helath Inc., )
14                                    )
                Defendant(s).         )
15                                    )
                                      )
16   ______________________________ )
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 60 days, to reopen
22   the action if settlement is not consummated.
23
24   DATED: December 17, 2018                       ___________________________
25                                                     James V. Selna
26                                                  United States District Judge
27
28
